 


110 HR 2466 IH: Violent Crime Reduction Act of 2007
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2466 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Mr. Sensenbrenner (for himself, Mr. Forbes, and Mr. Chabot) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 18, United States Code, to prevent gang crime, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Violent Crime Reduction Act of 2007. 
IViolent Crime and Anti-Gang Violence Reforms 
101.Increased penalties for violent crimes in aid of racketeering activity 
(a)OffenseSection 1959(a) of title 18, United States Code, is amended to read as follows: 
 
(a)Whoever commits, or conspires, threatens, or attempts to commit, a crime of violence for the purpose of furthering the activities of an enterprise engaged in racketeering activity, or for the purpose of gaining entrance to or maintaining or increasing position in, such an enterprise, shall, unless the death penalty is otherwise imposed, in addition and consecutive to the punishment provided for any other violation of this chapter and in addition to being subject to a fine under this title— 
(1)if the crime of violence results in the death of any person, be sentenced to death or life in prison; 
(2)if the crime of violence is kidnapping, aggravated sexual abuse (as defined in section 521), maiming, or any assault resulting in serious bodily injury be imprisoned for life or any term of years not less than 20; and 
(3)in any other case, be imprisoned for life or for any term of years not less than 10.. 
(b)VenueSection 1959 of title 18, United States Code, is amended by adding at the end the following: 
 
(c)A prosecution for a violation of this section may be brought in— 
(1)the judicial district in which the crime of violence occurred; or 
(2)any judicial district in which racketeering activity of the enterprise occurred.. 
102.Murder and other violent crimes committed during and in relation to a drug trafficking crime 
(a)In GeneralPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the following: 
 
424.Murder and other violent crimes committed during and in relation to a drug trafficking crime 
(a)In generalWhoever commits, or conspires, or attempts to commit, a crime of violence during and in relation to a drug trafficking crime, shall, unless the death penalty is otherwise imposed, in addition and consecutive to the punishment provided for the drug trafficking crime and in addition to being subject to a fine under this title— 
(1)if the crime of violence results in the death of any person, be sentenced to death or life in prison; 
(2)if the crime of violence is kidnapping, aggravated sexual abuse (as defined in section 521), maiming, or any assault resulting in serious bodily injury be imprisoned for life or any term of years not less than 20; and 
(3)in any other case, be imprisoned for life or for any term of years not less than 10. 
(b)VenueA prosecution for a violation of this section may be brought in— 
(1)the judicial district in which the murder or other crime of violence occurred; or 
(2)any judicial district in which the drug trafficking crime may be prosecuted. 
(c)DefinitionsAs used in this section— 
(1)the term crime of violence has the meaning given that term in section 16 of title 18, United States Code; and 
(2)the term drug trafficking crime has the meaning given that term in section 924(c)(2) of title 18, United States Code.. 
(b)Clerical AmendmentThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 423, the following: 
 
 
Sec. 424. Murder and other violent crimes committed during and in relation to a drug trafficking crime.. 
103.Increase in enhanced penalties for using or carrying a firearm during and in relation to a crime of violence or drug trafficking crimeSection 924(c)(1) of title 18, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)in clause (i), by striking 5 and inserting 7;  
(B)in clause (ii), by striking 7 and inserting 10; and 
(C)in clause (i), by striking 10 and inserting 12; and 
(2)in subparagraph (B)(i), by striking 10 and inserting 15. 
104.Exemption for off duty law enforcement officers under the Gun-Free School Zones ActSection 922(q)(2)(B)(vi) of title 18, United States Code, is amended by inserting or while off-duty before the semicolon.  
IIMulti-Jurisdictional Anti-Gang Task Forces 
201.Assistance for multi-jurisdictional anti-gang task forces 
(a)In generalThe Attorney general, in consultation with appropriate State and local officials, shall— 
(1)establish anti-gang task forces, consisting of Federal, State, and local law enforcement authorities, for the coordinated investigation, disruption, apprehension, and prosecution of criminal gangs and offenders; 
(2)direct the reassignment or detailing from any Federal department or agency (subject to the approval of the head of that department or agency, in the case of a department or agency other than the Department of Justice) of personnel to each task force; 
(3)provide all necessary funding for the operation of the task force; and 
(4)provide all necessary funding for national and regional meetings of task forces, and all other related organizations, as needed, to ensure effective operation of such teams through the sharing of intelligence, best practices and for any other related purpose. 
(b)MembershipThe task forces shall consist of agents and officers, where feasible, from— 
(1)the Federal Bureau of Investigation; 
(2)the Drug Enforcement Administration; 
(3)the Bureau of Alcohol, Tobacco, Firearms, and Explosives; 
(4)the United States Marshals Service; 
(5)the Directorate of Border and Transportation Security of the Department of Homeland Security; 
(6)the Department of Housing and Urban Development; 
(7)State and local law enforcement; and 
(8)Federal, State, and local prosecutors. 
(c)Authorization of AppropriationsThere are authorized to be appropriated $20,000,000 for each of the fiscal years 2008 through 2011 to carry out this section. 
 
